DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument/amendment that the combined teachings of Chen, Xi and Kato fail to disclose at least on of: elastically stretchable from a wound or folded state and is designed in such a way that, when relaxed, the cable assumes a geometry that fits between the eardrum module and the ear canal module in their intended arrangement, or in a stretched state has a length allowing the eardrum module to be inserted until it is positioned at the eardrum, while the ear canal module is still outside the ear canal of the person, along with there being a through hole for the cable to go through; the examiner agrees. However, Sjursen et al discloses a hearing aid device that teaches the concept of a cable electrically connected between a sound processing circuit/ear canal module and a receiver/eardrum module; whereby the cable/wire has enough slack (excess wire/cable) to allow adjustment of the length between the receiver/eardrum module/earpiece 604 and the sound processing circuit/ear canal module/enclosure 602 via a through hole (Sjursen et al, fig. 6: cable/wire 606 can be adjusted via the through hole of the sound processor circuit/ear canal module/enclosure 602 illustrated in fig. 6; para 0004: adjustable length; para 0032). It would have been obvious to modify the Chen reference such that the cable between the eardrum implantable speaker 101 and the driving circuit 102 can be adjustable in such a manner to either push the driving circuit 102 close to the eardrum implantable speaker 101 when mounted in an ear of a user or pushed further away as taught in Sjursen et al and/or pushed further away so that the driving circuit 102 is out of the user’s ear while the user properly adjusts the implantable speaker 101 closer to the ear drum before adjusting the cable to properly place the driving circuit portion as taught in Sjursen et al such that the driving circuit portion 102 sits just outside user’s ear within the ear canal for a snug fit as illustrated in fig. 1 of Chen.
With regards to applicant’s argument that the Xi reference cannot be applied because it relates to cables used for loudspeakers and not hearing aid devices, examiner maintains. The Xi reference is relied upon mainly to teach the general concept of an elastic audio cable that includes a conducive layer covered by an insulation layer (Xi, para 0043: elastic cables are foldable hence can be in a folded/wound state). The elastic audio cable could be used within any device that transmits electrical and audio signals with the same type of material make up i.e. conductive layer covered by an insulation layer as disclosed in Xi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 12-14, 28-30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1, in view of Sjursen et al, US Patent Pub. 20090180653. (The Chen et al reference is cited in IDS filed 11/18/2020)
Re Claim 1, Chen et al discloses a hearing aid (abstract), comprising an eardrum module arranged to be in contact with an eardrum of a person (fig. 1: 101; para 0033: eardrum implantable speaker 101), an ear canal module configured to be placed in the ear canal of a person (fig. 1: driving circuit 102; para 0033: the driving circuit 102 is illustrated to be mostly within the ear canal), wherein the eardrum module and the ear canal module are, when they are disposed in an ear of the person, connected to each other only by at least one cable (fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102 in all ways including electrically since it is the only wire/cable), wherein the eardrum module and the ear canal module are electrically contacted with each other via the at least one cable (fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102 in all ways including electrically since it is the only wire/cable); but fails to disclose at least on of: elastically stretchable from a wound or folded state and is designed in such a way that, when relaxed, the cable assumes a geometry that fits between the eardrum module and the ear canal module in their intended arrangement, or in a stretched state has a length allowing the eardrum module to be inserted until it is positioned at the eardrum, while the ear canal module is still outside the ear canal of the person. However, Sjursen et al discloses a hearing aid device that teaches the concept of a cable electrically connected between a sound processing circuit/ear canal module and a receiver/eardrum module; whereby the cable/wire has enough slack (excess wire/cable) to allow adjustment of the length between the receiver/eardrum module/earpiece 604 and the sound processing circuit/ear canal module/enclosure 602 via a through hole (Sjursen et al, fig. 6: cable/wire 606 can be adjusted via the through hole of the sound processor circuit/ear canal module/enclosure 602 illustrated in fig. 6; para 0004: adjustable length; para 0032). It would have been obvious to modify the Chen reference such that the cable between the eardrum implantable speaker 101 and the driving circuit 102 can be adjustable in such a manner to either push the driving circuit 102 close to the eardrum implantable speaker 101 when mounted in an ear of a user or pushed further away as taught in Sjursen et al and/or pushed further away so that the driving circuit 102 is out of the user’s ear while the user properly adjusts the implantable speaker 101 closer to the ear drum before adjusting the cable to properly place the driving circuit portion as taught in Sjursen et al such that the driving circuit portion 102 sits just outside user’s ear within the ear canal for a snug fit as illustrated in fig. 1 of Chen.
Re Claim 2, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, but fail to disclose wherein the cable is extendable (Sjursen et al, para 0004: adjustable length implies adjustably extended; para 0032).
Re Claim 6, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein the cable is connected to the ear canal module via at least one of: a plug connection or an abutting connection (Chen et al, fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102, via abutting/touching/leaning connection, in all ways including electrically since it is the only wire/cable; wherein abutting connection is selected from the Markush claim language).
Re Claim 7, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein the cable is connected to the eardrum module in at least one of: a nondetachable or integrally bonded manner (Chen et al, fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102 in all ways including electrically since it is the only wire/cable; wherein the wire/cable is illustrated to be integrally connected to the sound driving device and the speaker).
Re Claim 8, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein the eardrum module has at least one actuator and is configured such that a vibration of the actuator is transmissible to the eardrum when the eardrum module is in contact with the eardrum (Chen et al, para 0033: driving signals drive implantable speaker 101 to generate air vibrations, therefore the implantable speaker 101 reads on the actuator).
Re Claim 12, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein the ear canal module comprises at least one microphone (Chen et al, para 0039: sound collector such as, a microphone).
Re Claim 13, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein electrical energy is capable of being wirelessly supplied to the ear canal module (Chen et al, para 0040).
Re Claim 14, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, wherein electrical energy is capable of being supplied to the ear canal module via positive a nonpositive connection (Chen et al, fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102 in all ways including electrically since it is the only wire/cable; wherein the connection will naturally be a positive or a nonpositive connection; with positive and nonpositive connection being selected from the Markush claim language).
Re Claim 28, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, but fail to disclose wherein the ear canal module has at least one throughhole which extends from a side of the ear canal module facing the eardrum to a side of the ear canal module facing outwards (Sjursen et al, fig. 6: cable/wire 606 can be adjusted via the through hole of the sound processor circuit/ear canal module/enclosure 602 illustrated in fig. 6; para 0004: adjustable length; para 0032).
Claim 29 has been analyzed and rejected according to claim 1.
Re Claim 30, the combined teachings of Chen et al and Sjursen et al disclose the method according to claim 29, wherein the cable has at least one contact point in electrical contact with the ear canal module when the ear canal module is arranged in the ear canal (Chen et al, fig. 1: wire/cable 103; para 0040: wire/cable 103 connects the implantable speaker 101 and the driving circuit 102, via abutting/touching/leaning connection, in all ways including electrically since it is the only wire/cable; wherein abutting connection is selected from the Markush claim language).
Claim 32 has been analyzed and rejected according to claim 1.

Claims 4 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 1 above, in view of Watanuki et al, US Patent Pub. 20080025541 A1.
Re Claim 4, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 1, but fail to disclose wherein the cable is wound into a spiral shape. However, Watanuki et al discloses a hearing aid device that includes wires in a spiral shape (Watanuki et al, para 0037). It would have been obvious to modify the Chen et al hearing device such that its wire/cables are in a spiral shape as taught in Watanuki et al for the purpose of being able to extendable adjust the cable when necessary.
Claim 34 has been analyzed and rejected according to claim 4.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 8 above, in view of Kaltenbacher et al, US Patent Pub. 20120053393 A1.
Re Claim 9, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to claim 8, but fail to disclose wherein the actuator has a membrane structure, the membrane structure having at least one carrier layer and at least one piezo layer arranged on the carrier layer and comprising at least one piezoelectric material, so that vibrations of the membrane structure can be generated by applying a voltage to the piezo layer. However, Kaltenbacher et al discloses an implantable hearing aid where the sound transducer used for producing sound vibrations includes a membrane wherein the membrane structure includes at least one carrier layer and at least one piezoelectric layer to form a bimorph structure and are therefore disposed and configured such that the membrane structure can be made to vibrate by applying voltage to the piezoelectric layer (Kaltenbacher et al, paras 0002, 0018). It would have been obvious to modify the Chen et al device such that its implantable speaker includes a membrane structure, where the membrane structure includes a carrier layer and a piezoelectric layer, where voltage is applied to the piezoelectric layer to create vibrations as taught in Kaltenbacher et al for the purpose of achieving a deflection via bimorph principle or a deflection being detected by picking up a voltage.
Re Claim 10, the combined teachings of Chen et al, Sjursen et al and Kaltenbacher et al disclose the hearing aid according to claim 9, wherein the membrane structure is divided into at least two or more segments by at least one intersecting line intersecting all layers of the membrane structure, so that the membrane structure is mechanically decoupled at the intersecting line (Kaltenbacher et al, para 0011).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 1 above, in view of Larsen et al, US Patent Pub. 20120140963 A1.
Re Claim 11, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid according to according to claim 1, but fail to disclose wherein the ear canal module has a storage for electrical energy, and wherein the storage is rechargeable. However, Larsen et al discloses a hearing aid device that utilizes a rechargeable battery with its accompanying storage system (Larsen et al, para 0018). It would have been obvious to modify the hearing aid device of Chen et al to include a rechargeable battery with a storage system as taught in Larsen et al for the purpose of being able to recharge the hearing aid system thus being able to maximize battery performance without always having to buy a new battery.

Claims 15-18, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 1 above, in view of Bachler et al, US Patent Pub. 20110280426 A1.
Claim 15 has been analyzed and rejected according to claim 1, but fail to disclose further comprising an external module which is configured to be connected to the ear canal module for supplying the ear canal module with at least one of: electrical energy, an information signal, or which is configured to be connected to the ear canal module for supplying the eardrum module with the at least one of: electrical energy or information signal. However, Bachler et al discloses a hearing aid system where an external device is connected to the hearing aid to provide electrical power to the hearing aid (Bachler et al, abstract: transmitting electrical energy is selected from the Markush claim language). It would have been obvious to modify the Chen et al device to include an external device that can act as the power source to power the hearing aid device of Chen et al, as taught in Bachler et al for the purpose of being able to power the hearing aid device with other external components.
Re Claim 16, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein the external module comprises a battery, and wherein the battery is rechargeable (Bachler et al, para 0019: rechargeable battery within the external unit).
Re Claim 17, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 16, wherein the external module is connectable to the ear canal module via at least one of: a wireless connection, reconnectable detachable, positive, or a nonpositive connection for supplying the ear canal module with electrical energy (Bachler et al, abstract: transmitting electrical energy based on connection of the external device to the hearing aid wherein; whereby the connection will naturally be a positive or a nonpositive connection; with positive and nonpositive connection being selected from the Markush claim language).
Re Claim 18, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 16, wherein the external module has at least one ear part shaped so that the at least one ear part is capable of being held by the ear of the person (Bachler et al, para 0019: external unit is a CIC which implies it is shaped to be partially inserted into a user’s ear thus being shaped to be held by user’s ear).
Re Claim 21, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein the external module has at least one microphone (Bachler et al, para 0019: microphone).
Re Claim 22, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein a signal transmission connection is capable of being established between the external module and the ear canal module (Bachler et al, abstract: signals are transmitted via the connection).
Re Claim 23, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 22, wherein the signal transmission connection is independent of the connection for supplying the ear canal module with electrical energy or wherein the signal transmission connection is made via the connection for supplying the ear canal module with electrical energy (Bachler et al, abstract: signals are transmitted via the connection; whereby the ‘signal transmission connection is made via the connection for supplying the ear canal module with electrical energy’ is selected from the Markush claim language).
Re Claim 24, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein the external module has an interface for establishing a connection to an external device (Bachler et al, abstract: signals are transmitted via the established connection).
Re Claim 25, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein the external module has an interface for receiving an audio signal from an audio source (Bachler et al, abstract: transmitting electrical energy and audio signals; where audio signals is selected from the Markush claim language).
Re Claim 26, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 15, wherein the external module has at least one operating element with which the hearing aid is operated (Bachler et al, abstract: signals are transmitted via the established connection).
Claim 27 has been analyzed and rejected according to claims 1 & 15.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1, Sjursen et al, US Patent Pub. 20090180653 and Bachler et al, US Patent Pub. 20110280426 A1, as applied to claim 18 above, in view of Gebert et al, US Patent Pub. 20080095390 A1.
Re Claim 19, the combined teachings of Chen et al, Sjursen et al and Bachler et al disclose the hearing aid according to claim 18, but fail to disclose wherein the external module comprises a bracket on which the at least one ear part is located and which is configured so that it can reach over a head of the person. However, Gebert et al discloses a hearing aid device that includes a bracket (Gebert et al, para 0003). It would have been obvious to include a bracket attached the hearing aid as modified by Bachler et al, as taught by Gebert et al for the purpose of being able to better secure the hearing aid device when worn by a user.
Re Claim 20, the combined teachings of Chen et al, Sjursen et al, Bachler et al and Gebert et al disclose the hearing aid according to claim 19, wherein the at least one ear part is sized and shaped or otherwise configured to be placed in one ear canal of the person (Bachler et al, para 0019: external unit is a CIC which implies it is shaped to be partially inserted into a user’s ear thus being shaped to be held by user’s ear).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 29 above, in view of Moller et al, US Patent Pub. 20110206225 A1.
Re Claim 31, the combined teachings of Chen et al and Sjursen et al disclose the method according to claim 29, but fail to disclose wherein the cable has a marking at a position where the ear canal module is located on the cable, the ear canal module being guided on the cable into the ear canal of the person to at least one of: the marking or to a defined distance from the marking. However, Moller et al discloses a device where color markings are used to illustrate how best to extract and insert a component with a hearing aid (Moller et al, para 0081). It would have neem obvious to modify the Chen et al device such that it includes color markings as taught in Moller et al for the purpose of enabling the user to safely secure the hearing aid when mounted.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Pub. 20160277856 A1 and Sjursen et al, US Patent Pub. 20090180653, as applied to claim 32, in view of Xi, US Patent Pub. 20080212806 A1, and further in view of Kato, US Patent Pub. 20160049240 A1.
Re Claim 33, the combined teachings of Chen et al and Sjursen et al disclose the hearing aid of claim 32, wherein the cable is extendable (Sjursen et al, fig. 6: cable/wire 606 can be adjusted via the through hole of the sound processor circuit/ear canal module/enclosure 602 illustrated in fig. 6; para 0004: adjustable length; para 0032); but fail to disclose wherein the cable comprises a flexible laminate, and wherein the flexible laminate comprises at least one electrically insulating layer and at least one electrically conductive layer in a printed circuit board material. The Xi reference teaches an elastic audio cable that includes a conducive layer covered by an insulation layer (Xi, para 0043: elastic cables are foldable hence can be in a folded/wound state). It would have been obvious to modify Chen et al such that its cable includes a conductive layer covered by an insulation layer as taught in Xi for the purpose of being able to make the cables safe while transmitting electrical signals.
Further, Kato teaches the concept of a flexible cable which includes laminate (Kato, para 0009). It would have been obvious to modify the Chen et al and Xi reference such that their cable is also a flexible laminate cable as taught in Kato for the purpose of creating vibration resistant and high thermal resistant cables.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          				12/8/2022